




10(a)(i)




AMENDMENT NO.3
TO THE
ARROW ELECTRONICS SAVINGS PLAN
As Amended and Restated, Effective January 1, 2012






The Arrow Electronics Savings Plan, as amended and restated, effective January
1, 2012 (the Plan), is hereby amended by adding Supplements 37 through 43, to
the end thereof, to read as follows:














--------------------------------------------------------------------------------










SUPPLEMENT NO. 37
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of Seneca Data Distributors, Inc.
Effective as of January 2, 2015 (the “Merger Date”), the Seneca Data
Distributors, Inc. 401(k) Savings & Profit Sharing Plan (the “Seneca Plan”)
shall merge into this Plan, and the terms of the Plan shall supersede the terms
of the Seneca Plan. This Supplement 37 provides for such merger (“Plan Merger”)
and sets forth special provisions that apply to certain current and former
employees of Seneca Data Distributors, Inc.
S37.1    Special Definitions. For purposes of this Supplement 37:
S37.1.1    “Elective Subaccount” means a subaccount within a Member’s Elective
Account to which elective deferrals made under the Seneca Plan are transferred.
S37.1.2    “Discretionary Subaccount” means a subaccount within a Member’s
Account to which discretionary profit sharing contributions made under the
Seneca Plan are transferred.
S37.1.3    “Matching Subaccount” means a subaccount within a Member’s Account to
which discretionary matching contributions made under the Seneca Plan are
transferred.
S37.1.4    “Rollover Subaccount” means a subaccount within a Member’s Account to
which rollover contributions made under the Seneca Plan are transferred.
S37.1.5    “Roth 401(k) Contributions” means amounts deferred under the Seneca
Plan that were included in gross income at the time of the deferral at the
election of the Seneca Member, pursuant to Code Section 402A.
S37.1.6    “Roth 401(k) Subaccount” means the subaccount within the Seneca
Member’s Elective Subaccount which holds Roth 401(k).
S37.1.7    “Seneca” means Seneca Data Distributors, Inc., a New York
corporation, acquired by the Company pursuant to a Purchase and Sale Agreement
dated and effected as of August 1, 2014.
S37.1.8    “Seneca Account” means an account maintained under the Seneca Plan
immediately prior to the Merger Date containing elective deferrals, Roth 401(k),
discretionary, matching, and rollover contributions, if any, for a Seneca
Member.
S37.1.9    “Seneca Member” means a participant in the Seneca Plan who had an
undistributed account thereunder immediately prior to the Plan Merger.




--------------------------------------------------------------------------------




S37.1.10    “Seneca Plan” means the Seneca Data Distributors, Inc. 401(k)
Savings & Profit Sharing Plan as in effect prior to the Plan Merger.
S37.1.11    “Seneca Trust Fund” means the trust fund maintained under the Seneca
Plan immediately prior to the Plan Merger.
S37.2    Membership in the Plan. Each person who was employed by Seneca and was
an Eligible Employee on January 1, 2015, shall become a Member of the Plan on
such date. Each Seneca Member who was not an Eligible Employee on January 1
2015, shall become a Member on the Merger Date, but solely with respect to
amounts transferred to the Plan in respect of such person’s Seneca Account,
unless he otherwise qualifies as a Member under the Plan.
S37.3    Plan Merger. Effective on the Merger Date, the Seneca Plan and the
Seneca Trust Fund are merged into this Plan and the trust fund hereunder, and
the terms of this Plan supersede the terms of the Seneca Plan. All persons
(including current and former employees and their beneficiaries) having an
interest under the Seneca Plan prior to the Merger Date shall, on and after the
Merger Date, be entitled to benefits solely from the Plan, including this
Supplement 37, in lieu of any and all interest which they had or may have had
under the Seneca Plan.
S37.4    Transfer of Seneca Trust Fund. The assets held by the trustees of the
Seneca Trust Fund shall be transferred to the Trustee on or about the Merger
Date.
S37.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Seneca Member’s Seneca Account shall be allocated under the Plan to
such Member’s Elective Subaccount, 401(k) Subaccount, Discretionary Subaccount,
Matching Subaccount, and Rollover Subaccount, as applicable.
S37.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S37.4 shall be invested in accordance with Section S37.7.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S37.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S37.4:
From the Following Seneca Plan Funds
Into Plan Investment Funds
Alger Capital Appreciation Institutional Fund
T. Rowe Price Blue Chip Growth Fund
American Funds Fundamental Investors
T. Rowe Price Blue Chip Growth Fund
BlackRock Health Sciences Opportunities Fund
Vanguard 500 Index Fund
Diamond Hill Large Cap Fund
Vanguard Windsor II Fund
Great-West S&P 500 Index Fund
Vanguard 500 Index Fund
Great-West S&P SmallCap 600 Index Fund
Vanguard Extended Market Index Fund
Great-West Short Duration Bond Fund
Vanguard Retirement Savings Trust
Great-West Templeton Global Bond Fund
PIMCO Total Return Fund
Invesco Energy Fund
Vanguard 500 Index Fund
Invesco SmallCap Value Fund
Vanguard Extended Market Index Fund
Ivy Science & Technology Fund
Vanguard 500 Index Fund
Janus Forty Fund
T. Rowe Price Blue Chip Growth Fund
Janus Overseas Fund
JPMorgan International Equity Fund
Lazard Emerging Markets Equity Fund
JPMorgan International Equity Fund
Lord Abbett Value Opportunities Fund
Vanguard Extended Market Index Fund





--------------------------------------------------------------------------------




Nuveen Small Cap Select Fund
Vanguard Extended Market Index Fund
Oakmark International Fund
JPMorgan International Equity Fund
Perkins Mid Cap Value Fund
Vanguard Extended Market Index Fund
PIMCO Real Return Fund
Vanguard Inflation Protected Securities Fund
PIMCO Total Return Fund
PIMCO Total Return Fund
RidgeWorth Large Cap Value Equity Fund
Vanguard Windsor II Fund
Thornburg International Value Fund
JPMorgan International Equity Fund
Great-West Aggressive Profile Fund II
Age appropriate Vanguard Target
Retirement Fund
Great-West Conservative Profile Fund II
Age appropriate Vanguard Target
Retirement Fund
Great-West Moderate Profile II Fund
Age appropriate Vanguard Target
Retirement Fund
Great-West Moderately Aggressive Profile II Fund
Age appropriate Vanguard Target
Retirement Fund
Great-West Moderately Conservative Profile II Fund
Age appropriate Vanguard Target
Retirement Fund
Manning & Napier Pro-Mix Extended Term CIT
Age appropriate Vanguard Target
Retirement Fund
Manning & Napier Pro-Mix Maximum Term CIT
Age appropriate Vanguard Target
Retirement Fund
Manning & Napier Pro-Mix Moderate Term CIT
Age appropriate Vanguard Target
Retirement Fund
T. Rowe Price Retirement 2015 Fund
Age appropriate Vanguard Target
Retirement Fund
T. Rowe Price Retirement 2025 Fund
Age appropriate Vanguard Target
Retirement Fund
T. Rowe Price Retirement 2030 Fund
Age appropriate Vanguard Target
Retirement Fund
T. Rowe Price Retirement 2035 Fund
Age appropriate Vanguard Target
Retirement Fund
T. Rowe Price Retirement 2040 Fund
Age appropriate Vanguard Target
Retirement Fund
T. Rowe Price Retirement 2045 Fund
Age appropriate Vanguard Target
Retirement Fund
T. Rowe Price Retirement 2055 Fund
Age appropriate Vanguard Target
Retirement Fund



S37.8    Credit Under the Plan for Service with Seneca. Effective on and after
January 1, 2015, in determining a Seneca employee’s eligibility to participate,
Hours of Service and Years of Service under the Plan, (a) service credit for any
period of service credited to him as of the Merger Date for comparable purposes
under the Seneca Plan shall be taken into account and (b) any additional period
credited for vesting purposes under the Seneca Plan and not disregarded under
the break in service rules under the Seneca Plan or this Plan shall be taken
into account. The Committee may use and rely upon records maintained by Seneca
to compute Hours of Service in order to determine Years of Service to be
credited to such employee and his eligibility to participate in accordance with
Section 2.1 of the Plan.
S37.9    Vesting Under the Plan for Matching and Discretionary Subaccounts.
Funds in a Seneca Member’s Matching Subaccount and Discretionary Subaccount will
remain subject to the vesting schedule under the Seneca Plan which was in effect
prior to the Plan Merger. A Seneca Member who has




--------------------------------------------------------------------------------




a Termination of Employment on or after age 55 will be fully vested in his
Matching and Discretionary Subaccount.
S37.10    Qualified Reservist Distributions. A Seneca Member may elect to
receive a Qualified Reservist Distribution, provided the following requirements
are satisfied: (i) the Member was ordered or called to active duty after
September 11, 2001, for a period of more than 179 days or for an indefinite
period because he is a member of a reserve component, as defined in section 101
of title 37, U.S Code; (ii) the distribution is made no earlier than the date of
the order or call to active duty and no later than the close of the active duty
period; and (iii) the distribution is made from amounts in the Members Elective
Subaccount. A Seneca Member who has received a Qualified Reservist Distribution
from the Plan may repay the amount of such distribution to the plan; provided
such repayment is made within two years after the Member’s active duty ends.
S37.11    Grandfathered Disability Definition. A Seneca Member will have a
Disability with respect to his Matching Subaccount and Discretionary Subaccount
if he or she suffers from a medically determinable physical or mental impairment
that may be expected to result in death or to last for a continuous period of
not less than twelve months and that renders him or her incapable of performing
his or her duties; or the Social Security Administration has determined the he
or she is eligible to receive Social Security disability benefits.
S37.12    Special Provisions Relating to Roth 401(k) Contributions.
S37.12.1    Accounting. Roth 401(k) Contributions shall be separately maintained
in a Seneca Member’s Roth 401(k) Subaccount, and gains, losses and other credits
or charges will be separately allocated on a reasonable and consistent basis.
S37.12.2    Loans. Effective as of the Merger Date, loans shall not be permitted
from a Seneca Member’s Roth 401(k) Subaccount, although amounts from such
subaccount shall be aggregated with amounts in such Member’s other Accounts in
applying the maximum loan limitations under the Plan.
S37.12.3    Hardship Withdrawal. Effective as of the Merger Date, subject to the
hardship withdrawal rules of Section 7.2.4 of the Plan, amounts in a Seneca
Member’s Roth 401(k) Subaccount may be withdrawn to meet a financial hardship.
S37.12.4    Rollover Distributions.    Notwithstanding Section 8.25 of the Plan,
a direct rollover of a distribution from a Roth 401(k) Subaccount can only be
made to another Roth elective deferral account under an applicable retirement
plan described in Code Section 402A(e)(1) or to a Roth IRA described in Code
Section 408A, and only to the extent the rollover is permitted under the rules
of Code Section 402(c).
S37.12.5    Correction of Excess Contributions. The distribution of any excess
contributions made with respect to the 2015 Plan Year shall first be made from
elective deferrals other than a Seneca Member’s Roth 401(k) Contributions and
then from his Roth 401(k) Contributions
S37.13    Seneca Plan Amended. The provisions of this Supplement 37 shall be
treated as an amendment to and a part of the Seneca Plan to the extent necessary
to give full effect to this Supplement.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 38
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of U.S. Micro Operating Company, LLC.
Effective as of February 27, 2015 (the “Merger Date”), the U.S. Micro 401(k)
Profit Sharing Plan (the “U.S. Micro Plan”) shall merge into this Plan, and the
terms of the Plan shall supersede the terms of the U.S. Micro Plan. This
Supplement 38 provides for such merger (“Plan Merger”) and sets forth special
provisions that apply to certain current and former employees of U.S. Micro
Operating Company, LLC.
S38.1    Special Definitions. For purposes of this Supplement 38:
S38.1.1    “Discretionary Subaccount” means a subaccount within a Member’s
Account to which discretionary profit sharing contributions made under the U.S.
Micro Plan are transferred.
S38.1.2    “Elective Subaccount” means a subaccount within a Member’s Elective
Account to which elective deferrals made under the U.S. Micro Plan are
transferred.
S38.1.3    “Matching Subaccount” means a subaccount within a Member’s Account to
which discretionary matching contributions made under the U.S. Micro Plan are
transferred.
S38.1.4    “Rollover Subaccount” means a subaccount within a Member’s Account to
which rollover contributions made under the U.S. Micro Plan are transferred.
S38.1.5    “U.S. Micro” means U.S. Micro Operating Company, LLC, a Nevada
limited liability company acquired by a subsidiary of the Company pursuant to a
Purchase and Sale Agreement dated and effected January 2, 2014.
S38.1.6    “U.S. Micro Account” means an account maintained under the U.S. Micro
Plan immediately prior to the Merger Date containing elective deferrals,
discretionary, matching, and rollover contributions, if any, for a U.S. Micro
Member.
S38.1.7    “U.S. Micro Member” means a participant in the U.S. Micro Plan who
had an undistributed account thereunder immediately prior to the Plan Merger.
S38.1.8    “U.S. Micro Plan” means the U.S. Micro 401(k) Profit Sharing Plan as
in effect prior to the Plan Merger.
S38.1.9    “U.S. Micro Trust Fund” means the trust fund maintained under the
U.S. Micro Plan immediately prior to the Plan Merger.
S38.2    Membership in the Plan. Each person who was employed by U.S. Micro and
was an Eligible Employee on January 1, 2015, shall become a Member of the Plan,
subject to the Plan’s age and service requirements, taking into account past
service credited under the U.S. Micro Plan in accordance with Section S38.8
hereof. Each U.S. Micro Member who was not an Eligible Employee on




--------------------------------------------------------------------------------




January 1, 2015, shall become a Member on the Merger Date, but solely with
respect to amounts transferred to the Plan in respect of such person’s U.S.
Micro Account, unless he otherwise qualifies as a Member under the Plan.
S38.3    Plan Merger. Effective on the Merger Date, the U.S. Micro Plan and the
U.S. Micro Trust Fund are merged into this Plan and the trust fund hereunder,
and the terms of this Plan supersede the terms of the U.S. Micro Plan. All
persons (including current and former employees and their beneficiaries) having
an interest under the U.S. Micro Plan prior to the Merger Date shall, on and
after the Merger Date, be entitled to benefits solely from the Plan, including
this Supplement 38, in lieu of any and all interest which they had or may have
had under the U.S. Micro Plan.
S38.4    Transfer of U.S. Micro Trust Fund. The assets held by the trustees of
the U.S. Micro Trust Fund shall be transferred to the Trustee on or about the
Merger Date.
S38.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a U.S. Micro Member’s U.S. Micro Account shall be allocated under the
Plan to such Member’s Elective Subaccount, Discretionary Subaccount, Matching
Subaccount and Rollover Subaccount, as applicable.
S38.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S38.4 shall be invested in accordance with Section S38.7.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S38.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S38.4:




--------------------------------------------------------------------------------




From the Following U.S. Micro Plan Funds
Into Plan Investment Funds
Voya Money Market Fund
Vanguard Prime Money Market Fund
Voya Fixed Account Fund
Vanguard Retirement Savings Trust
PIMCO Commodity Real Return Strategy Fund
Vanguard Inflation-Protected Securities Fund
Voya PIMCO Bond Portfolio Fund
PIMCO Total Return Fund
PIMCO Pioneer Strategic Income Fund
PIMCO Total Return Fund
Templeton Global Bond Fund
PIMCO Total Return Fund
Voya High Yield Portfolio Fund
PIMCO Total Return Fund
ClearBridge Appreciation Fund
Vanguard Institutional Index Fund
Voya U.S. Stock Index Portfolio Fund
Vanguard Institutional Index Fund
BlackRock Equity Dividend Fund
Vanguard Windsor II Fund
Voya Russell Mid Cap Index Portfolio Fund
Vanguard Extended Market Index Fund
Voya JPMorgan Mid Cap Value Portfolio Fund
Vanguard Extended Market Index Fund
Voya JP Morgan Small Cap Core Equity Portfolio Fund
Vanguard Extended Market Index Fund
Voya Russell Small Cap Index Portfolio Fund
Vanguard Extended Market Index Fund
Voya Large Cap Growth Portfolio Fund
T. Rowe Price Blue Chip Growth Fund
Alger Capital Appreciation Fund
T. Rowe Price Blue Chip Growth Fund
Voya MidCap Opportunities Portfolio Fund
Eaton Vance Atlanta Capital SMID-Cap Fund I Shares
Lord Abbett Developing Growth Fund
Eaton Vance Atlanta Capital SMID-Cap Fund I Shares
Artisan International Value Fund
JPMorgan International Equity Fund
American Funds EuroPacific Growth Fund
JPMorgan International Equity Fund
Oppenheimer Developing Markets Fund
JPMorgan International Equity Fund
PIMCO All Asset Fund
Age appropriate Vanguard Target
Retirement Fund
Voya Global Real Estate Fund
Age appropriate Vanguard Target
Retirement Fund
Franklin Income Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds The Income Fund of America Fund
Age appropriate Vanguard Target
Retirement Fund
BlackRock Global Allocation Fund
Age appropriate Vanguard Target
Retirement Fund
Voya Solution Portfolio Funds
Age appropriate Vanguard Target
Retirement Fund



S38.8    Credit Under the Plan for Service with U.S. Micro. Effective on and
after January 1, 2015, in determining a U.S. Micro employee’s eligibility to
participate, Hours of Service and Years of Service under the Plan, (a) service
credit for any period of service credited to him as of the Merger Date for
comparable purposes under the U.S. Micro Plan shall be taken into account and
(b) any additional period credited for vesting purposes under the U.S. Micro
Plan and not disregarded under the break in service rules under the U.S. Micro
Plan or this Plan shall be taken into account. The Committee may use and rely
upon records maintained by U.S. Micro to compute Hours of Service in order to
determine Years of Service to be credited to such employee and his eligibility
to participate in accordance with Section 2.1 of the Plan.
S38.9    Vesting Under the Plan for Matching and Discretionary Subaccounts.
Funds in a U.S. Micro Member’s Matching Subaccount and Discretionary Subaccount
will remain subject to the vesting schedule under the U.S. Micro Plan which was
in effect prior to the Plan Merger.




--------------------------------------------------------------------------------




S38.10    Qualified Reservist Distributions. A U.S. Micro Member may elect to
receive a Qualified Reservist Distribution, provided the following requirements
are satisfied: (i) the Member was ordered or called to active duty after
September 11, 2001, for a period of more than 179 days or for an indefinite
period because he is a member of a reserve component, as defined in section 101
of title 37, U.S Code; (ii) the distribution is made no earlier than the date of
the order or call to active duty and no later than the close of the active duty
period; and (iii) the distribution is made from amounts in the Members Elective
Subaccount. A U.S. Micro Member who has received a Qualified Reservist
Distribution from the Plan may repay the amount of such distribution to the
plan; provided such repayment is made within two years after the Member’s active
duty ends.
S38.11    Distribution While Performing Qualified Military Service. A U.S. Micro
Member performing service in the uniformed services (as defined in chapter 43 of
title 38 of the U.S. Code) while on active duty for a period of more than 30
days shall be treated as having incurred a severance from employment for
purposes of receiving distributions from amounts in the Member’s subaccounts in
respect of his U.S. Micro Account. If any such U.S. Micro Member elects to
receive a distribution that includes elective deferrals from his Elective
Subaccount, the U.S. Micro Member may not make Elective Contributions during the
six-month period beginning on the date of such distribution.
S38.12    Withdrawals During Employment. The following shall apply during the
period that a U.S. Micro Member is employed by an Employer or an Affiliate:
S38.12.1    Withdrawal of Rollover Contributions During Employment Irrespective
of Age. A U.S. Micro Member may elect to withdraw from the Plan all or any
portion of any of his benefit amounts attributable to his Rollover Subaccount
(including investment earnings allocable thereto) at any time.
S38.12.2    Withdrawals After Age 59-1/2. A U.S. Micro Member may elect to
withdraw from the Plan all or any portion of any of his benefit amounts
attributable to the vested percentage of the balance of his Elective Subaccount,
Discretionary Subaccount, and Matching Subaccount (if any) (including investment
earnings allocable thereto) at any time upon attainment of age 59-1/2.
S38.13    Grandfathered Disability Definition. A U.S. Micro Member will have a
Disability with respect to his Matching Subaccount and Discretionary Subaccount
if he or she is determined to be unable to engage in any substantial gainful
activity by reason of any medically determined physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve months. The disability
of the U.S. Micro Member shall be determined by a licensed physician. However,
if the condition constitutes total disability under the Federal Social Security
Act, the Plan Administrator may rely upon such determination that the Member is
Disabled for purposes of the Plan.
S38.14    U.S. Micro Plan Amended. The provisions of this Supplement 38 shall be
treated as an amendment to and a part of the U.S. Micro Plan to the extent
necessary to give full effect to this Supplement.




--------------------------------------------------------------------------------






SUPPLEMENT NO. 39
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of Aspen Labs, LLC.
Effective as of July 1, 2015 (the “Merger Date”), the Aspen Labs, LLC 401(k)
Plan (the “Aspen Labs Plan”) shall merge into this Plan, and the terms of the
Plan shall supersede the terms of the Aspen Labs Plan. This Supplement 39
provides for such merger (“Plan Merger”) and sets forth special provisions that
apply to certain current and former employees of Aspen Labs, LLC.
S39.1    Special Definitions. For purposes of this Supplement 39:
S39.1.1    “Aspen Labs” means Aspen Labs, LLC, an Idaho limited liability
company acquired by the Company pursuant to a Purchase and Sale Agreement dated
and effected February 13, 2015.
S39.1.2    “Aspen Labs Account” means an account maintained under the Aspen Labs
Plan immediately prior to the Merger Date containing elective deferrals,
discretionary, matching, and rollover contributions, if any, for an Aspen Labs
Member.
S39.1.3    “Aspen Labs Member” means a participant in the Aspen Labs Plan who
had an undistributed account thereunder immediately prior to the Plan Merger.
S39.1.4    “Aspen Labs Plan” means the Aspen Labs 401(k) Plan as in effect prior
to the Plan Merger.
S39.1.5    “Aspen Labs Trust Fund” means the trust fund maintained under the
Aspen Labs Plan immediately prior to the Plan Merger.
S39.1.6    “Discretionary Subaccount” means a subaccount within a Member’s
Account to which discretionary profit sharing contributions made under the Aspen
Labs Plan are transferred.
S39.1.7    “Elective Subaccount” means a subaccount within a Member’s Elective
Account to which elective deferrals made under the Aspen Labs Plan are
transferred.
S39.1.8    “Matching Subaccount” means a subaccount within a Member’s Account to
which discretionary matching contributions made under the Aspen Labs Plan are
transferred.
S39.1.9    “Rollover Subaccount” means a subaccount within a Member’s Account to
which rollover contributions made under the Aspen Labs Plan are transferred.
S39.2    Membership in the Plan. Each person who was employed by Aspen Labs and
was an Eligible Employee on March 1, 2015, shall become a Member of the Plan,
subject to the Plan’s age and




--------------------------------------------------------------------------------




service requirements, taking into account past service credited under the Aspen
Labs Plan in accordance with Section S39.8 hereof. Each Aspen Labs Member who
was not an Eligible Employee on March 1, 2015, shall become a Member on the
Merger Date, but solely with respect to amounts transferred to the Plan in
respect of such person’s Aspen Labs Account, unless he otherwise qualifies as a
Member under the Plan.
S39.3    Plan Merger. Effective on the Merger Date, the Aspen Labs Plan and the
Aspen Labs Trust Fund are merged into this Plan and the trust fund hereunder,
and the terms of this Plan supersede the terms of the Aspen Labs Plan. All
persons (including current and former employees and their beneficiaries) having
an interest under the Aspen Labs Plan prior to the Merger Date shall, on and
after the Merger Date, be entitled to benefits solely from the Plan, including
this Supplement 39, in lieu of any and all interest which they had or may have
had under the Aspen Labs Plan.
S39.4    Transfer of Aspen Labs Trust Fund. The assets held by the trustees of
the Aspen Labs Trust Fund shall be transferred to the Trustee on or about the
Merger Date.
S39.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of an Aspen Labs Member’s Aspen Labs Account shall be allocated under
the Plan to such Member’s Elective Subaccount, Discretionary Subaccount,
Matching Subaccount and Rollover Subaccount, as applicable.
S39.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S39.4 shall be invested in accordance with Section S39.7.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S39.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S39.4:




--------------------------------------------------------------------------------




From the Following U.S. Micro Plan Funds
Into Plan Investment Funds
American Funds American High Income Trust
Vanguard Total Bond Market Index Fund
American Funds Capital World Bond Fund
Vanguard Total Bond Market Index Fund
American Funds Capital World Growth & Income Fund
JPMorgan International Equity Fund
American Funds EuroPacific Growth Fund
JPMorgan International Equity Fund
American Funds Growth Fund of America
T. Rowe Price Blue Chip Growth Fund
American Funds Intermediate Bond Fund of America
Dodge & Cox Income Fund
American Funds Investment Company of America
Vanguard Institutional Index Fund
American Funds Money Market Fund
Vanguard Prime Money Market Fund
American Funds New Perspective Fund
JPMorgan International Equity Fund
American Funds New World Fund
Vanguard Total International Stock Index Fund
American Funds Short Term Bond Fund of America
Vanguard Total Bond Market Index Fund
American Funds SMALLCAP World Fund
Vanguard Total International Stock Index Fund
American Funds 2010 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2015 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2020 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2025 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2030 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2035 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2040 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2045 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2050 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds 2055 Target Date Retirement Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds American Balanced Fund
Age appropriate Vanguard Target
Retirement Fund
American Funds Income Fund of America
Age appropriate Vanguard Target
Retirement Fund



S39.8    Credit Under the Plan for Service with Aspen Labs. Effective on and
after March 1, 2015, in determining an Aspen Labs employee’s eligibility to
participate, Hours of Service and Years of Service under the Plan, (a) service
credit for any period of service credited to him as of the Merger Date for
comparable purposes under the Aspen Labs Plan shall be taken into account and
(b) any additional period credited for vesting purposes under the Aspen Labs
Plan and not disregarded under the break in service rules under the Aspen Labs
Plan or this Plan shall be taken into account. The Committee may use and rely
upon records maintained by Aspen Labs to compute Hours of Service in order to
determine Years of Service to be credited to such employee and his eligibility
to participate in accordance with Section 2.1 of the Plan.




--------------------------------------------------------------------------------




S39.9    Vesting Under the Plan for Matching and Discretionary Subaccounts.
Funds in an Aspen Labs Member’s Matching Subaccount and Discretionary Subaccount
will remain subject to the vesting schedule under the Aspen Labs Plan which was
in effect prior to the Plan Merger.
S39.10    Withdrawals During Employment. The following shall apply during the
period that an Aspen Labs Member is employed by an Employer or an Affiliate:
S39.10.1    Withdrawals After Age 59-1/2. An Aspen Labs Member may elect to
withdraw from the Plan all or any portion of fully vested amounts in his
Discretionary Subaccount, Matching Subaccount, and Rollover Subaccount at any
time upon attainment of age 59-1/2.
S39.10.2    Withdrawals on Account of Hardship. In order to meet a condition of
hardship under Section 7.2.4 of the Plan, a hardship withdrawal may include
amounts in an Aspen Labs Member’s Discretionary Subaccount, Matching Subaccount,
and Rollover Subaccount that are fully vested.
S39.11    Distribution While Performing Qualified Military Service. An Aspen
Labs Member performing service in the uniformed services (as defined in chapter
43 of title 38 of the U.S. Code) while on active duty for a period of more than
30 days shall be treated as having incurred a severance from employment for
purposes of receiving distributions from amounts in the Member’s subaccounts in
respect of his Aspen Labs Account. If any such Aspen Labs Member elects to
receive a distribution that includes elective deferrals from his Elective
Subaccount, the Aspen Labs Member may not make Elective Contributions during the
six-month period beginning on the date of such distribution.
S39.12    Grandfathered Disability Definition. An Aspen Labs Member will have a
Disability with respect to his Matching Subaccount and Discretionary Subaccount
if he or she is determined to be unable to engage in any continuing and gainful
occupation by reason of a physical or mental condition resulting from bodily
injury, disease, or mental disorder which has lasted or can be expected to last
for a continuous period of at least twelve months. The disability of the Aspen
Labs Member shall be determined by a licensed physician. However, if the
condition constitutes total disability under the Federal Social Security Act,
the Plan Administrator may rely upon such determination that the Member is
Disabled for purposes of the Plan.
S39.13    Aspen Labs Plan Amended. The provisions of this Supplement 39 shall be
treated as an amendment to and a part of the Aspen Labs Plan to the extent
necessary to give full effect to this Supplement.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 40
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of United Technical Publishing (UTP)
Effective as of February 13, 2015, the Company acquired the United Technical
Publishing (UTP) business through the purchase of all of the issued and
outstanding interests in Electronics Holding LLC pursuant to a Purchase and Sale
Agreement dated as of February 13, 2015. The following sets forth special
provisions that apply to certain employees of United Technical Publishing (UTP).
S40.1    Special Definitions. For purposes of this Supplement 40:
S40.1.1    “UTP” means the United Technical Publishing (UTP) business, formerly
a division of Hearst Business Communications, Inc., that was indirectly acquired
by the Company pursuant to a Purchase and Sale Agreement regarding the
acquisition of all interests in Electronics Holding LLC, a Delaware limited
liability corporation, dated and effected February 13, 2015.
S40.1.2    “UTP Employee” means an individual who was employed by UTP
immediately prior to February 13, 2015, and who became employed by the Company
or otherwise continued in employment with UTP immediately following such date.
S40.2    Membership in the Plan. Each UTP Employee shall become a Member of the
Plan, subject to the Plan’s age and service requirements, taking into account
past service with UTP in accordance with Section S40.3 hereof, provided that no
such employee shall become a Member prior to March 1, 2015.
S40.3    Credit Under the Plan for Service with UTP. Hours of Service and Years
of Service under the Plan for UTP Employees shall be determined by taking into
account the most recent period of employment with UTP and its predecessors,
based on dates of hire furnished by UTP. The Committee may use and rely upon
records maintained by UTP, and may use such equivalencies as the Committee
determines is appropriate, to compute Hours of Service in order to determine
Years of Service to be credited to such employee based on his employment with
UTP.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 41
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of PEI-Genesis
Effective as of February 27, 2015, the Company acquired substantially all of the
assets of PEI-Genesis pursuant to an Asset Purchase Agreement dated as of
February 27, 2015. The following sets forth special provisions that apply to
certain employees of PEI-Genesis.
S41.1    Special Definitions. For purposes of this Supplement 41:
S41.1.1    “PEI-Genesis” means PEI-Genesis, a Pennsylvania corporation,
substantially all of the assets of which were acquired by the Company pursuant
to an Asset Purchase Agreement dated and effected February 27, 2015.
S41.1.2    “PEI-Genesis Employee” means an individual who was employed by
PEI-Genesis immediately prior to February 27, 2015, and who became employed by
the Company or otherwise continued in employment with PEI-Genesis immediately
following such date.
S41.2 Membership in the Plan. Each PEI-Genesis Employee shall become a Member of
the Plan, subject to the Plan’s age and service requirements, taking into
account past service with PEI-Genesis in accordance with Section S41.3 hereof,
provided that no such employee shall become a Member prior to March 1, 2015.
S41.3    Credit Under the Plan for Service with PEI-Genesis . Hours of Service
and Years of Service under the Plan for PEI-Genesis Employees shall be
determined by taking into account the most recent period of employment with
PEI-Genesis and its predecessors, based on dates of hire furnished by
PEI-Genesis. The Committee may use and rely upon records maintained by
PEI-Genesis , and may use such equivalencies as the Committee determines is
appropriate, to compute Hours of Service in order to determine Years of Service
to be credited to such employee based on his employment with PEI-Genesis.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 42
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of immixGroup, Inc.
Effective as of February 1, 2016 (the “Merger Date”), the immixGroup, Inc.
401(k) Profit Sharing Plan (the “immix Plan”) shall merge into this Plan, and
the terms of the Plan shall supersede the terms of the immix Plan. This
Supplement 42 provides for such merger (“Plan Merger”) and sets forth special
provisions that apply to certain current and former employees of immixGroup,
Inc.
S42.1    Special Definitions. For purposes of this Supplement 42:
S42.1.1    “Elective Subaccount” means a subaccount within a Member’s Elective
Account to which elective deferrals made under the immix Plan are transferred.
S42.1.2    “Discretionary Subaccount” means a subaccount within a Member’s
Account to which discretionary profit sharing contributions made under the immix
Plan are transferred.
S42.1.3    “immix” means immixGroup, Inc., a Virginia corporation acquired by a
subsidiary of the Company pursuant to a Stock Purchase Agreement dated as of
February 27, 2015, and effected March 31, 2015.
S42.1.4    “immix Account” means an account maintained under the immix Plan
immediately prior to the Merger Date containing elective deferrals,
discretionary, matching, and rollover contributions, if any, for an immix
Member.
S42.1.5    “immix Member” means a participant in the immix Plan who had an
undistributed account thereunder immediately prior to the Plan Merger.
S42.1.6    “immix Plan” means the immixGroup, Inc. 401(k) Profit Sharing Plan as
in effect prior to the Plan Merger.
S42.1.7    “immix Trust Fund” means the trust fund maintained under the immix
Plan immediately prior to the Plan Merger.
S42.1.8    “Matching Subaccount” means a subaccount within a Member’s Account to
which discretionary matching contributions made under the immix Plan are
transferred.
S42.1.9    “Rollover Subaccount” means a subaccount within a Member’s Account to
which rollover contributions made under the immix Plan are transferred.
S42.2    Membership in the Plan. Each person who was employed by immix and was
an Eligible Employee on January 1, 2016, shall become a Member of the Plan on
such date. Each immix Member who is not an Eligible Employee on January 1 2016,
shall become a Member on the Merger Date, but solely with respect to amounts
transferred to the Plan in respect of such person’s immix Account, unless he
otherwise qualifies as a Member under the Plan.




--------------------------------------------------------------------------------




S42.3    Plan Merger. Effective on the Merger Date, the immix Plan and the immix
Trust Fund are merged into this Plan and the trust fund hereunder, and the terms
of this Plan supersede the terms of the immix Plan. All persons (including
current and former employees and their beneficiaries) having an interest under
the immix Plan prior to the Merger Date shall, on and after the Merger Date, be
entitled to benefits solely from the Plan, including this Supplement 42, in lieu
of any and all interest which they had or may have had under the immix Plan.
S42.4    Transfer of immix Trust Fund. The assets held by the trustees of the
immix Trust Fund shall be transferred to the Trustee on or about the Merger
Date.
S42.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of an immix Member’s immix Account shall be allocated under the Plan to
such Member’s Elective Subaccount, 401(k) Subaccount, Discretionary Subaccount,
Matching Subaccount, and Rollover Subaccount, as applicable.
S42.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S42.4 shall be invested in accordance with Section S42.7.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S42.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S42.4:




--------------------------------------------------------------------------------




From the Following immix Plan Funds
Into Plan Investment Funds
John Hancock 500 Index
Vanguard Institutional Index Fund
John Hancock Total Stock Market Index
Vanguard Institutional Index Fund
Franklin Mutual Beacon Fund
Vanguard Institutional Index Fund
John Hancock Equity Income Fund
Vanguard Windsor II Fund
John Hancock Disciplined Value Fund
Vanguard Windsor II Fund
American Funds Growth Fund of America
T. Rowe Price Blue Chip Growth Fund
Vanguard Growth Index Fund
T. Rowe Price Blue Chip Growth Fund
John Hancock Value Fund
Eaton Vance Atlanta Capital SMID Fund
John Hancock Mid-Cap Stock Fund
Eaton Vance Atlanta Capital SMID Fund
Vanguard Mid-Cap Growth Fund ETF
Vanguard Extended Market Index Fund
John Hancock Mid-Cap Index Trust
Vanguard Extended Market Index Fund
DFA U.S. Targeted Value Portfolio
Eaton Vance Atlanta Capital SMID Fund
John Hancock Small Cap Opportunities Fund
Eaton Vance Atlanta Capital SMID Fund
John Hancock Small-Cap Index Trust
Vanguard Extended Market Index Fund
DFA U.S. Small Cap Fund
Eaton Vance Atlanta Capital SMID Fund
John Hancock Small Cap Value Fund
Eaton Vance Atlanta Capital SMID Fund
Vanguard Small Cap Growth Index Fund
Vanguard Extended Market Index Fund
Invesco Small Cap Growth Fund
Eaton Vance Atlanta Capital SMID Fund
Vanguard Energy Fund
Vanguard Institutional Index Fund
John Hancock Science & Technology Fund
Vanguard Institutional Index Fund
Domini Social Equity Fund
Vanguard Institutional Index Fund
American Funds EuroPacific Growth Fund
JP Morgan International Equity Fund
Invesco International Growth Fund
JP Morgan International Equity Fund
DFA International Value Fund
JP Morgan International Equity Fund
Mutual Global Discovery Fund
JP Morgan International Equity Fund
American Funds New World Fund
JP Morgan International Equity Fund
John Hancock Stable Value Fund
Vanguard Retirement Savings Trust
PIMCO Total Return Fund
Dodge & Cox Income Fund
John Hancock U.S. High Yield Bond Fund
Dodge & Cox Income Fund
John Hancock Lifestyle Funds
Age appropriate Vanguard Target
Retirement Fund
John Hancock Target Dates Funds
Age appropriate Vanguard Target
Retirement Fund
John Hancock Guaranteed Income Lifestyle Funds
Age appropriate Vanguard Target
Retirement Fund
American Balanced Fund
Age appropriate Vanguard Target
Retirement Fund



S42.8    Credit Under the Plan for Service with immix. Effective on and after
January 1, 2016, in determining an immix employee’s eligibility to participate,
Hours of Service and Years of Service under the Plan, (a) service credit for any
period of service credited to him as of the Merger Date for comparable purposes
under the immix Plan shall be taken into account and (b) any additional period
credited for vesting purposes under the immix Plan and not disregarded under the
break in service rules under the immix Plan or this Plan shall be taken into
account. The Committee may use and rely upon records maintained by immix to
compute Hours of Service in order to determine Years of Service to be credited
to such employee and his eligibility to participate in accordance with Section
2.1 of the Plan.




--------------------------------------------------------------------------------




S42.9    Vesting Under the Plan for Matching and Discretionary Subaccounts.
Funds in an immix Member’s Matching Subaccount and Discretionary Subaccount will
remain subject to the vesting schedule under the immix Plan which was in effect
prior to the Plan Merger.
S42.10    Grandfathered Disability Definition. An immix Member will have a
Disability with respect to his Matching Subaccount and Discretionary Subaccount
if he or she suffers from a medically determinable physical or mental impairment
that can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve months. The disability
of an immix Member shall be determined by a licensed physician. However, if the
condition constitutes total disability under the federal Social Security Acts,
the Committee may rely upon such determination that the immix Member has a
Disability for the purposes of the Plan.
S42.11.    Withdrawals After Age 59-1/2. An immix Member may elect to withdraw
from the Plan all or any portion of fully vested amounts in his Discretionary
Subaccount, Matching Subaccount, and Rollover Subaccount at any time upon
attainment of age 59-1/2.
S42.12    immix Plan Amended. The provisions of this Supplement 42 shall be
treated as an amendment to and a part of the immix Plan to the extent necessary
to give full effect to this Supplement.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 43
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to the Merger of the
Arrow Electronics Employee Stock Ownership Plan
Effective as of December 3, 2015 (the “Merger Date”), the Arrow Electronics
Employee Stock Ownership Plan (the “ESOP”) shall merge into this Plan, and the
terms of the Plan shall supersede the terms of the ESOP Plan. This Supplement 43
provides for such merger (“Plan Merger”) and sets forth special provisions that
apply to participants who were participants in the ESOP immediately prior to the
Plan Merger. With respect to the provisions of the Plan applicable to ESOP
Accounts, the Plan is designated as a stock bonus plan and an employee stock
ownership plan as defined in section 4975(e)(7) of the Code and the regulations
thereunder, and is designed to invest primarily in qualifying employer
securities within the meaning of section 409(l) of the Code and section
407(d)(5) of ERISA.
S43.1    Special Definitions. For purposes of this Supplement 43:
S43.1.1    “Common Stock” means the common stock of the Company having a par
value of $1.00 per share, or any other common stock into which it may be
reclassified. The value of Common Stock on any day on which a national
securities exchange is open for trading in Common Stock shall be (a) the mean
between the high and low prices at which Common Stock was traded on such
exchange on such day, or (b) if there were no trades of Common Stock on such
exchange on such day, the mean between the high bid and low asked prices for
Common Stock on such day. In the event that the value of Common Stock is to be
determined under this Plan as of a day on which there was no national exchange
open for trading in Common Stock, the value of Common Stock on such day shall be
the value of Common Stock on the most recent day on which a national exchange
was open for trading in Common Stock, as determined in accordance with the
preceding sentence.
S43.1.2    “ESOP Account” means an account maintained under the Plan for an ESOP
Member to which ESOP contributions made under the ESOP are transferred.
S43.1.3    “ESOP Contributions” means contributions that were made to the ESOP
in cash or Common Stock.
S43.1.4    ESOP Member” mean a participant in the ESOP who had an undistributed
ESOP Account.
S43.1.5    “ESOP” means the Arrow Electronics Employee Stock Ownership Plan as
in effect prior to the Plan Merger.
S43.1.6    “ESOP Trust Fund” means the trust fund maintained under the ESOP
immediately prior to the Plan Merger.
S43.2    Membership in the Plan. Each ESOP Member shall become a Member in the
Plan on the Merger Date, but solely with respect to amounts transferred to the
Plan in respect of such person’s ESOP Account, unless he otherwise qualifies as
a Member under the Plan.




--------------------------------------------------------------------------------




S43.3    Plan Merger. Effective on the Merger Date, the ESOP and the ESOP Trust
Fund are merged into this Plan and the trust fund hereunder, and the terms of
this Plan shall supersede the terms of the ESOP. All persons (including current
and former employees and their beneficiaries) having an interest under the ESOP
prior to the Merger Date shall, on and after the Merger Date, be entitled to
benefits solely from the Plan, including this Supplement 43, in lieu of any and
all interest which they had or may have had under the ESOP Plan.
S43.4    Transfer of ESOP Trust Fund. The assets held by the trustees of the
ESOP Trust Fund shall be transferred to the Trustee on or about the Merger Date.
S43.5    Vesting of ESOP Accounts. All ESOP Members shall be fully vested in
their ESOP Accounts.
S43.6    ESOP Accounts.
S43.6.1    Maintenance of ESOP Accounts. The Committee shall maintain an account
for each ESOP Member, in which the number of shares or fractions of a share (to
the nearest one-hundredth) allocated to each ESOP Member and amounts in respect
of Common Stock which the ESOP Member diversifies in accordance with S43.8 after
the Merger Date shall be recorded. Such ESOP Accounts shall be credited with
contributions and forfeitures allocated under the ESOP prior to December 31,
2012 (the date the ESOP was frozen) and, to the extent such ESOP Account holds
Common Stock, with earnings in respect of Common Stock credited to such ESOP
Accounts.
S43.6.2    Crediting the Earnings and Other Amounts Received in Respect of
Common Stock. All distributions (except distributions of Common Stock) received
in respect of Common Stock allocated to ESOP Members’ ESOP Accounts, including,
without limitation, cash dividends, shall be applied to the purchase of Common
Stock which shall be credited to ESOP Members’ ESOP Accounts in proportion to
the amount of Common Stock held in such ESOP Accounts when such distributions
accrued. Distributions with respect to which there is an ex-dividend date shall
be deemed to accrue on the first day on which the Common Stock sells
ex-dividend.
In the event that the distribution received in respect of Common Stock allocated
to ESOP Members’ ESOP Accounts is additional Common Stock, such additional
Common Stock shall be allocated to the ESOP Accounts of ESOP Members in
proportion to the amount of Common Stock in their ESOP Accounts when the right
to such additional Common Stock accrues.
In the event that the distribution received in respect of Common Stock not
allocated to ESOP Members’ ESOP Accounts, but subsequently allocated as of the
close of the Plan Year, is additional Common Stock, such additional Common Stock
shall be allocated to the ESOP Accounts of ESOP Members in proportion to the
allocation at the end of the Plan Year of such previously unallocated Common
Stock.
S43.7    Voting of Common Stock.
S43.7.1    ESOP Member’s Rights. Each ESOP Member shall have the right to direct
the Trustee as to the manner in which shares of Common Stock allocated to his
ESOP Account are to be voted. The Company shall furnish the Trustee and the ESOP
Members with notices and information statements when voting rights are to be
exercised, in such time and manner as may be required by applicable law and the
Company’s Certificate of Incorporation and By-Laws. Such statements shall be
substantially the same for ESOP Members as for holders of Common Stock in
general. The ESOP




--------------------------------------------------------------------------------




Member may, in his discretion, grant proxies for the exercise of his voting
rights under this Section S43.7 in accordance with proxy provisions of general
application.
S43.7.2    Vote by Trustee. The Trustee shall vote the Common Stock allocated to
an ESOP Member’s ESOP Account in accordance with the direction of the ESOP
Member, except in the case where to do so would be inconsistent with the
provisions of Title I of ERISA. Fractional shares of Common Stock allocated to
ESOP Members’ ESOP Accounts shall be combined to the largest number of whole
shares and voted by the Trustee to reflect to the extent possible the voting
direction of the ESOP Members holding fractional shares. Any Common Stock with
respect to which an ESOP Member (or his Beneficiary) has voting rights under
this Section S43.7 that are not timely and properly exercised, shall be voted by
the Trustee in the same proportion as the shares of Common Stock for which the
Trustee received timely ESOP Member direction, except in the case where to do so
would be inconsistent with the provisions of Title I of ERISA.
S43.7.3    Rights of Beneficiaries. All rights of ESOP Members under this
Section S43.7 shall, upon the death of an ESOP Member, be exercisable by such
ESOP Member’s Beneficiary until such time as the ESOP Member’s Account shall
have been fully distributed to such Beneficiary.
S43.7.4    Tender Offers, etc. In the event of a tender offer for Common Stock,
the Trustee shall make appropriate arrangements for the ESOP Members (or their
Beneficiaries) to be furnished with information provided by the offeror or
others to holders of Common Stock in accordance with the offer and advise the
ESOP Members (or their Beneficiaries) that the Trustee will respond to the offer
with respect to Common Stock allocated to each ESOP Member’s ESOP Account in
accordance with timely instructions provided by the ESOP Member (or Beneficiary)
to an agent appointed by the Trustee for the purpose in accordance with the
procedures prescribed by the Trustee. For any Common Stock with respect to which
an ESOP Member (or Beneficiary) fails to provide such instructions, and any
Common Stock not allocated to an ESOP Member’s ESOP Account, the Trustee shall
interpret an ESOP Member’s silence as a direction not to tender the shares of
Company Stock allocated to the ESOP Member’s ESOP Account and, therefore, the
Trustee shall not tender any shares (or fractional shares) of Company Stock for
which it does not receive timely directions to tender such shares (or fractional
shares) from ESOP Members, except in the case where to do so would be
inconsistent with the provisions of Title I of ERISA.
S43.8    Diversification of Investments.
S43.8.1    Election by ESOP Member. An ESOP Member may direct the Plan to
diversify the investment of all or any portion of his ESOP Account that is
invested in Common Stock at any time into other Investment Funds available under
the Plan. The election to diversify his ESOP Account shall also apply to an
Alternate Payee described in Section 8.11.1 and to a Beneficiary of a deceased
ESOP Member. An ESOP Member’s election under this Section S43.8.1 shall be
subject to such uniform conditions and procedures established by the Committee.
S43.9    Withdrawals During Employment. The following shall apply to withdrawals
by an ESOP Member of amounts in his ESOP Account:
S43.9.1    Withdrawal of ESOP Contributions During Employment Irrespective of
Age. An ESOP Member may elect to withdraw an amount up to 50% of the balance in
his ESOP Account. An individual who became an ESOP Member on or after November
11, 2009 may only make a withdrawal of ESOP Contributions if he has been an ESOP
Member for at least 60 months. For purposes




--------------------------------------------------------------------------------




of the 60-month restriction, participation in the Plan on and after December 3,
2015 shall be taken into account.
S43.9.2    Distribution of Withdrawal. Distribution from an ESOP Account, to the
extent made in respect of Common Stock held in such Account, upon a withdrawal
(whether made directly to the ESOP Member or in a direct rollover to an
individual retirement arrangement or other eligible retirement plan) shall be
made in whole shares of Common Stock and cash in lieu of any fractional shares,
if applicable. Notwithstanding the foregoing, an ESOP Member (or an ESOP
Member’s Beneficiary) may elect, in accordance with procedures adopted by the
Committee, to receive a cash payment in lieu of whole and fractional shares of
Common Stock, in which case the Committee shall direct the Trustee to sell the
applicable number of shares of Common Stock in the ESOP Member’s ESOP Account
and distribute the proceeds in cash, net of any brokerage fees and other direct
expenses arising from such sale.
S43.10    Deferral of Payment of Benefit. An ESOP Member who terminates
employment with an Account that exceeds $5,000 may elect to defer payment of his
or her benefit to a date that is not later than his or her required beginning
date, as defined under section 401(a)(9) of the Code.
S43.11    Form of Distribution of Benefits: An ESOP Member (or an ESOP Member’s
Beneficiary) who is eligible to receive a distribution of such ESOP Member’s
ESOP Account on account of Termination of Employment shall receive such
distribution thereof in a lump-sum payment in Common Stock, to the extent the
amount of the distribution is in respect of Common Stock held in such Account,
with a cash payment in lieu of any fractional share of Common Stock. The
Committee shall apprise the distributee of the basis to the Fund of the Common
Stock (and fractions of Common Stock in the event that the whole shares of
Common Stock distributed are made up of fractions having different bases)
distributed to him. Notwithstanding the foregoing, an ESOP Member (or an ESOP
Member’s Beneficiary) may elect, in accordance with procedures adopted by the
Committee, to receive a cash payment in lieu of whole and fractional shares of
Common Stock, in which case the Committee shall direct the Trustee to sell the
applicable number of shares of Common Stock in the ESOP Member’s ESOP Account
and distribute the proceeds in cash, net of any brokerage fees and other direct
expenses arising from such sale.




